Exhibit 10.2

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of the 29th
day of July, 2003 by Healthcare Holdings, Inc., a Nevada corporation (“Debtor”),
in favor of LTC Properties, Inc., a Maryland corporation (“Secured Party”), with
reference to the following facts and circumstances.

 

A. Secured Party has agreed to amend and restate a Promissory Note (the “Note”)
to Debtor, which Note is evidenced by that certain Amended and Restated
Promissory Note of even date herewith executed by Debtor in favor of Secured
Party (the “Note”).

 

B. To secure its obligations under the Loan, Debtor has agreed, among other
things, to grant Secured Party a continuing security interest in all assets of
Maker, whether heretofore or hereafter acquired.

 

NOW, THEREFORE, IN CONSIDERATION of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor and Secured Party hereby agree as follows:

 

1. Grant of Security Interest. As security for Debtor’s due and punctual
performance of the Obligations (as hereinafter defined), Debtor hereby pledges
with and delivers to Secured Party the Collateral (as hereinafter defined), and
grants, assigns, transfers and conveys to Secured Party a continuing security
interest in all of Debtor’s right, title and interest in and to the Collateral.

 

2. Obligations. This Agreement, and Debtor’s pledge of and grant to Secured
Party of a security interest in and to the Collateral, is made to secure: (i)
due and punctual performance of Debtor’s obligation to make any and all payments
when and as due under the Note, and any other note or instrument executed by
Debtor and payable to Secured Party which recites that it is secured hereby,
including any and all amendments, modifications, renewals, extensions,
substitutions or replacements hereof or thereof, including any future advances
which are made pursuant to the terms of the Note or any such note or instrument
and the performance and discharge of each and every obligation of Debtor set
forth in the Note or any such note or notes; (ii) payment of all other sums,
with interest thereon, herein or in the Note, or any such note or notes, or any
part thereof; (iii) due, prompt and complete observance and performance of each
and every obligation, covenant and agreement of Debtor contained herein, in the
Note, or in any other instrument executed by Debtor for the purpose of further
securing the indebtedness evidenced by the Note, or such note or notes, or any
part thereof (collectively, the “Obligations”).

 

3. Collateral. As used herein, the term “Collateral” shall collectively and
severally mean all assets of Maker, including, but not limited to the following:

 

(a) 1,452,794 shares of Assisted Living Concepts, Inc. (“ALF”) common stock.

 

(b) Accounts. All accounts, general intangibles, chattel paper, instruments (as
defined in the California Uniform Commercial Code (the “Code”)), and other
obligations of any kind, now owned or held or hereafter acquired by the Debtor,
including, without limitation, insurance claims, insurance settlement proceeds,
tax refund claims and tax refunds arising out of or in connection with the sale
or lease of goods or the rendering of services, and all rights in and to all
security agreements, leases, and other contracts securing or otherwise relating
to any such accounts, general intangibles, chattel paper, instruments or
obligations, and all books and records relating to any of the foregoing (any and
all of the foregoing being the “Accounts”);

 

(c) Instruments. All notes and other instruments and any instrument which
constitutes a part of chattel paper, and other evidences of indebtedness in
which the Debtor now or hereafter has any interest, to the extent of that
interest;

 

(d) Documents. All documents (as defined in the Code) in which the Debtor now or
hereafter has any interest, to the extent of that interest;

 

1



--------------------------------------------------------------------------------

(e) Chattel Paper. All chattel paper in which the Debtor now or hereafter has
any interest;

 

(f) General Intangibles. All General Intangibles (as hereinafter defined) in
which the Debtor now or hereafter has any interest, to the extent of that
interest. “General Intangibles” means any “general intangibles,” as such term is
defined in the Code, and shall include, without limitation, (i) all patents,
patent applications, trademarks, trademark registrations, trade names and
trademark applications; (ii) license agreements with any other party, whether
the Debtor is a licensor or licenses under any such license agreement, and the
right to prepare for sale, sell and advertise for sale all inventory now or
hereafter covered by such licenses; (iii) all of the Debtor’s books, records and
files, including computer software and tapes and all other forms of electronic
information storage; (iv) copyrights and other rights in intellectual property;
(v) interests in partnerships, joint ventures and other business associations;
(vi) licenses and permits; (vii) trade secrets, proprietary or confidential
information, customer lists, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, and goodwill; (viii) claims in or under insurance
policies, including unearned premiums; (ix) uncertificated securities; (x)
deposit accounts; (xi) rights to receive tax refunds and other payments; (xii)
rights of indemnification; and (xiii) all of the Debtor’s rights under any
warranties or guaranties of any kind, including equipment, machinery or
services;

 

(g) Contracts. All of the Debtor’s rights under all contracts undertakings or
agreements (other than rights evidenced by chattel paper, documents or
instruments) in or under which the Debtor may now or hereafter have any right,
title or interest, including, without limitation, with respect to an Account,
any agreement relating to the terms of payment or the terms of performance
thereof;

 

(h) Money and Other Personal Property. All money (as defined in the Code) and
all other goods and personal property in which the Debtor has any interest, to
the extent of that interest, whether now or hereafter owned or existing, leased,
consigned by or to or acquired by the Debtor and wherever located; and

 

(i) Stock. All of the outstanding capital stock of Debtor and its subsidiaries
now formed or to be formed.

 

(j) Proceeds and Products. All proceeds and products of the foregoing
(including, without limitation, cash proceeds and noncash proceeds resulting
from the sale or other voluntary or involuntary disposition thereof or any other
realization in respect thereof) and including, but not limited to, all property
of any type that is acquired with any cash proceeds, and all guarantees,
insurance and rights against sureties the Debtor may have in connection
therewith and all proceeds and products relating thereto or therefrom, and all
the Debtor’s right, title and interest in and to additions, accessions,
replacements and substitutions to and for the foregoing, and all documents,
ledger sheets and files of the Debtor relating thereto. The term “proceeds” as
used herein shall include, without limitation, all accounts, chattel paper,
deposit accounts, instruments, equipment, inventory, documents, general
intangibles and other proceeds that arise from the sale, lease, transfer or
other use or disposition of any kind of any of the Collateral described in the
foregoing paragraphs (a) through (j), inclusive, or proceeds, and all proceeds
of any type described above acquired with cash proceeds.

 

4. Delivery of Collateral. Concurrently with the execution and delivery of this
Agreement, Debtor shall deliver to Secured Party debentures and all stock
certificates representing the Collateral set forth in Section 3 above. Debtor
agrees to deliver to Secured Party stock certificates representing all the
outstanding shares of any subsidiaries owned by Debtor and formed hereafter.

 

5. Declaration of Trust. If Debtor shall become entitled to receive or shall
receive any goods, instruments, documents, accounts, general intangibles or
other property of any kind or nature delivered to Debtor on account of or in
connection with Debtor’s ownership of the Collateral, Debtor shall accept and
hold the same as Secured Party’s agent, in trust for Secured Party, and shall
forthwith, without notice or demand, endorse, transfer and deliver the same to
Secured Party, accompanied, where necessary or appropriate, by assignments duly
executed in blank, to be held by Secured Party as part of the Collateral.

 

6. Powers of Secured Party. Debtor appoints Secured Party its true
attorney-in-fact to perform any of the following powers, which are coupled with
an interest, are irrevocable until termination of this Agreement and

 

2



--------------------------------------------------------------------------------

may be exercised from time to time by Secured Party’s officers, employees or
agents, or any of them, whether or not an Event of Default has occurred: (i) to
liquidate any certificate of deposit pledged to Secured Party hereunder prior to
its maturity date and to apply the proceeds thereof to payment of the
Obligations or hold such proceeds as part of the Collateral, notwithstanding the
fact that such liquidation may give rise to penalties for early withdrawals of
funds; (ii) to sell, exchange or otherwise dispose of any portion of the
Collateral if Secured Party deems such transaction reasonably necessary to
preserve the value of its security interest, and to apply the proceeds thereof
to payment of the Obligations, to hold such proceeds as part of the Collateral
or to use such proceeds to purchase similar items of Collateral that Secured
Party, in its sole discretion, deems necessary or advisable to preserve the
value of its security interest; (iii) to notify any person obligated on any
security, instrument or other document subject to this Agreement of Secured
Party’s rights hereunder; (iv) to collect by legal proceedings or otherwise all
dividends, interest, principal or other sums now or hereafter payable upon or on
account of the Collateral; (v) to enter into any extension, reorganization,
deposit, merger or consolidation agreement, or any other agreement relating to
or affecting the Collateral or proceeds, and in connection therewith to deposit
or surrender control of the Collateral, accept other property in exchange for
the Collateral, and do and perform such acts and things as Secured Party may
deem proper, and any money or property received in exchange for the Collateral
may be applied to the Obligations or held by Secured Party under this Agreement;
(vi) to make any compromise or settlement Secured Party deems necessary,
desirable or proper in respect of the Collateral; (vii) to insure, process and
preserve the Collateral; and (viii) to perform any obligation of Debtor under
this Agreement, in Debtor’s name or otherwise. To effect the purposes of this
Agreement, or otherwise upon instructions of Debtor, Secured Party may cause the
Collateral to be transferred to Secured Party’s name or the name of Secured
Party’s nominee.

 

7. Secured Party’s Care and Delivery of Collateral. Secured Party’s obligation
with respect to Collateral in its possession shall be strictly limited to the
duty to exercise reasonable care in the custody and preservation of such
Collateral, and such duty shall not include any obligation to ascertain or to
initiate any action with respect to or to inform Debtor of maturity dates,
conversion, call, or exchange rights, or offers to purchase the Collateral, or
any similar matters, notwithstanding the Secured Party’s knowledge of the same.
Secured Party shall have no duty to take any steps necessary to preserve the
rights of Debtor against prior parties, or to initiate any action to protect
against the possibility of a decline in the market value of the Collateral.
Secured Party shall not be obligated to take any action with respect to the
Collateral requested by Debtor unless such request is made in writing, and
Secured Party determines, in its sole discretion, that the requested actions
would not unreasonably jeopardize the value of the Collateral as security for
the Obligations. Secured Party may at any time deliver the Collateral, or any
part thereof, to Debtor, and the receipt thereof by Debtor shall be a complete
and full acquittance for the Collateral and proceeds so delivered, and Secured
Party shall thereafter be discharged from any liability or responsibility
therefor.

 

8. Representations and Warranties. Debtor represents and warrants to Secured
Party as follows:

 

(a) Debtor is a Nevada corporation, duly incorporated, validly existing and in
good standing under the laws of the State of the State of Nevada. Debtor is
qualified to do business as a foreign corporation in every state in which Debtor
is required to be so qualified.

 

(b) Debtor has all requisite capacity and power to execute, deliver and perform
its obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by Debtor, and constitutes a valid and binding obligation
of Debtor, enforceable in accordance with its terms.

 

(c) Debtor owns the Collateral free and clear of all liens, claims,
encumbrances, security interests or equities, other than the security interest
created hereby.

 

(d) Debtor has not sold, transferred, assigned or conveyed the Collateral, or
any portion thereof, to any person other than Secured Party.

 

3



--------------------------------------------------------------------------------

9. Covenants and Agreements of Debtor. Debtor covenants and agrees with Secured
Party that from the date hereof and until payment and satisfaction in full of
each and all of the Obligations, unless Secured Party shall otherwise consent in
writing, Debtor will:

 

(a) Duly observe and perform each and every term and condition of any and all
agreements, instruments and documents relating to the Collateral, and diligently
protect and enforce its rights under all such agreements.

 

(b) Give Secured Party ten (10) days prior written notice before changing its
principal residence or place of business or moving its books and records to a
location other than that set forth in Section 17 hereof.

 

(c) Not sell, lease, assign, transfer, convey, pledge, hypothecate, mortgage or
further encumber any of the Collateral, provided that Debtor may sell Inventory
in the ordinary course of business.

 

(d) Promptly pay or otherwise cause to be discharged any lien, charge, security
interest or other encumbrance that may attach to the Collateral, or any portion
thereof, other than pursuant to this Agreement.

 

(e) Promptly notify Secured Party of any attachment or other legal process
levied against any of the Collateral and any information received by Debtor
relating to the Collateral, or to other persons obligated in connection
therewith, and of any threatened or filed claims or proceedings, that might in
any way affect or impair Secured Party’s security interest in the Collateral or
the rights and remedies of Secured Party with respect thereto.

 

(f) Defend the Collateral against all claims, liens, security interests, demands
and other encumbrances of third parties at any time claiming an interest in the
Collateral that is adverse to Secured Party’s interest in the Collateral
hereunder.

 

(g) Notify Secured Party in the event of any occurrence that may materially or
adversely affect the security interest of Secured Party in the Collateral.

 

(h) At the request of Secured Party, execute and permit to be filed one or more
financing statements, and amendments thereto, under the California Uniform
Commercial Code and any other applicable state’s Uniform Commercial Code naming
Debtor as debtor and Secured Party as secured party and indicating therein the
types or describing the Collateral.

 

(i) Not, without the prior written consent of Secured Party, execute, file or
authorize or permit to be filed in any jurisdiction or with any governmental
authority any financing or similar statement relating to the Collateral, or any
portion thereof, in which any person other than Secured Party is named as a
secured party thereunder.

 

(j) Reimburse Secured Party upon demand for any costs and fees, including
reasonable attorneys’ fees and accountants’ fees and other expenses, incurred in
collecting any sums payable by Debtor under any of the Obligations secured
hereby, enforcing any term or provision of this Agreement or otherwise in the
collection of the Collateral and the preparation and enforcement of any
agreement relating thereto.

 

(k) Upon request of Secured Party, furnish within ten (10) days thereafter to
Secured Party or to any proposed assignee of Secured Party, a written statement
in form satisfactory to Secured Party, duly acknowledged, certifying the amount
of the principal and interest then owing under the obligations and liabilities
set forth in the Note, and stating that no claims, offsets or defenses exist
with respect to the Note, this Agreement or any of the Loan Documents of any
nature whatsoever.

 

(l) Execute and deliver to Secured Party any and all further agreements,
instruments, or documents and take any and all such further action as Secured
Party, in its sole discretion, may deem necessary or advisable in order to
evidence, effectuate, perfect, protect, maintain, or realize upon Secured
Party’s security interest in the Collateral or the priority thereof.

 

4



--------------------------------------------------------------------------------

10. Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” hereunder:

 

(a) Failure to make prompt and punctual payment or performance when due of any
of the Obligations, including without limitation, any Event of Default under the
Note.

 

(b) Any representation or warranty herein, in the Note, or in any other
instrument executed by Debtor in connection with its obligations hereunder,
proves materially false or misleading in any way.

 

(c) Breach of any covenant or promise contained herein or in any other
instrument executed by Debtor in connection with its obligations hereunder.

 

(d) Debtor becomes insolvent, generally is not paying its debts as such debts
become due, or makes an assignment for the benefit of creditors.

 

(e) Any case is commenced by or against Debtor, under any bankruptcy,
reorganization, arrangement, readjustment of debt or moratorium law or similar
statute if, with respect to a case commenced against Debtor, such case is not
dismissed within sixty (60) days.

 

(f) Any writ of attachment, garnishment, execution or other legal process is
issued against any property of Debtor, if such writ, garnishment, execution or
other process is not fully vacated within sixty (60) days.

 

(g) Debtor seeks, consents to, acquiesces in or fails to cause to be vacated or
stayed within sixty (60) days (or vacated within sixty (60) days of any such
stay) the appointment of a receiver, trustee or conservator of all or any
substantial portion of Debtor’s property.

 

11. Secured Party’s Remedies. If an Event of Default or Change of Control (as
defined in the Note) occurs hereunder, then, Secured Party may, at its option,
but is not required to, do any one or more of the following without demand or
notice to Debtor:

 

(a) Declare all of the Obligations immediately due and payable in full,
notwithstanding the terms of any other writing or evidence of debt;

 

(b) Transfer the Collateral into Secured Party’s name or that of its nominee;

 

(c) From time to time, proceed with the foreclosure of Secured Party’s security
interest and sale of the Collateral, or any portion of it, in any manner
permitted by law or provided for herein;

 

(d) Take possession of and retain the Collateral in satisfaction of the
Obligations; or

 

(e) Exercise any and all remedies of a secured party under the California
Uniform Commercial Code or as otherwise provided by law.

 

12. Application of Proceeds. After the occurrence of an Event of Default, all
income and distributions with respect to the Collateral and all proceeds from
any sale of the Collateral pursuant hereto shall be applied as follows:

 

(a) First, in such order as Secured Party shall in its sole discretion
determine, (i) to the payment of all costs and expenses incurred by Secured
Party in connection with any sale of the Collateral, including, without
limitation, all court costs and the reasonable fees and expenses of counsel for
Secured Party in connection therewith; and (ii) the payment of any and all other
costs and expenses paid or incurred by Secured Party in connection with this
Agreement or otherwise in connection with the Obligations or the exercise of any
right or remedy hereunder;

 

5



--------------------------------------------------------------------------------

(b) Second, to the payment of interest on the Obligations;

 

(c) Third, to the payment or satisfaction of the Obligations; and

 

(d) Fourth, any amounts remaining after the foregoing applications shall be
remitted to Debtor or as a court of competent jurisdiction may otherwise direct.

 

13. Power of Attorney.

 

(a) Debtor does hereby irrevocably make, constitute and appoint Secured Party or
any of its officers or designees its true and lawful attorney-in-fact with full
power in the name of Secured Party or Debtor to receive, open and dispose of all
mail relating to the Collateral addressed to Debtor (provided, however, that
Secured Party shall provide Debtor with a copy of any mail so received), and to
endorse any notes, checks, drafts, money orders or other evidence of payment
relating to the Collateral that may come into the possession of Secured Party,
and to do any and all other acts necessary or proper to carry out the intent of
this Agreement, and Debtor hereby ratifies and confirms all that Secured Party
or its substitutes shall properly do by virtue hereof;

 

(b) Debtor does hereby further irrevocably make, constitute and appoint Secured
Party or any of its officers or designees its true and lawful attorney-in-fact
in the name of Secured Party or Debtor, (i) to enforce all Debtor’s rights under
and pursuant to all agreements with respect to the Collateral, all for the sole
benefit of Secured Party, and to enter into such other agreements as may be
necessary to protect Secured Party’s rights and interest in and to the
Collateral; (ii) to enter into and perform such agreements as may be necessary
in order to carry out the terms, covenants and conditions of this Agreement that
are required to be observed or performed by Debtor; (iii) to execute such other
and further pledges and assignments of the Collateral as Secured Party may
reasonably require for the purpose of protecting, maintaining or enforcing the
security interest granted to the Secured Party herein; and (iv) to do any and
all other things necessary or proper to carry out the intention of this
Agreement; and Debtor ratifies and confirms all that Secured Party as such
attorney-in-fact or its substitutes shall properly do by virtue of this power of
attorney; and

 

(c) Each of the foregoing appointments shall be deemed coupled with an interest
and irrevocable.

 

14. Private Sale.

 

(a) Debtor recognizes that Secured Party may be unable to effect a public sale
of all or part of the Collateral. Debtor may, at its sole discretion, consent to
a private sale even though such sale may be at prices and upon terms less
favorable than if the Collateral were sold at public sales. Debtor agrees that
consented private sales will be deemed to have been made in a commercially
reasonable manner.

 

(b) Debtor recognizes that a sale, public or private, of the Collateral may not
be able to be effected and Secured Party or its assignee are hereby expressly
authorized at their election to retain the Collateral until a sale can be
effected. Until such sale, Secured Party or its assignee may elect to hold the
Collateral and be treated as the owner thereof, and shall be entitled to collect
all income thereon.

 

(c) The purchaser or purchasers at any public or private sale of the Collateral
shall take the Collateral free of any right or equity of redemption in Debtor,
which rights and equities Debtor hereby expressly waives.

 

(d) Debtor agrees that written notice mailed to Debtor ten (10) business days
prior to the date of public sale consented to by a Secured Party of the
Collateral or ten (10) business days prior to the date after which private sale
consented to by a Secured Party or any other disposition of the Collateral
consented to by a Secured Party will be made shall constitute reasonable notice
for such sales.

 

15. Financing Statements and Payment Directions. To the extent permitted by law,
Debtor hereby authorizes Secured Party to file any amendments to or
continuations of any financing statement filed with regard to

 

6



--------------------------------------------------------------------------------

the Collateral without the signature of Debtor. Debtor further authorizes
Secured Party upon an Event of Default to notify any account custodian of the
Collateral that all sums payable to Debtor relating to the Collateral shall be
paid directly to Secured Party.

 

16. Termination. Upon satisfaction in full of all of the Obligations, and the
satisfaction of all additional costs and expenses of Secured Party as provided
herein, this Agreement shall terminate and Secured Party shall deliver to
Debtor, at Debtor’s expense, such of the Collateral as shall not have been sold
or otherwise disposed of or applied pursuant to this Agreement; provided that if
Secured Party is required to return any amounts received by Secured Party on
account of the Obligations, the security interests provided hereunder shall
reattach.

 

17. Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and sent by United States mail,
registered or certified mail, postage prepaid, return receipt requested, and
addressed as follows:

 

If to Debtor:

  

Healthcare Holdings, Inc.

7610 N. Stemmons Fwy, Suite 500

Dallas, TX 75247

Attention: President

with a copy to:

  

Healthcare Holdings, Inc.

7610 N. Stemmons Fwy, Suite 500

Dallas, TX 75247

Attention: Legal Department

If to Secured Party:

  

LTC Properties, Inc.

22917 Pacific Coast Hwy, Suite 350

Malibu, California 90265

Attention: Chief Financial Officer

with a copy to:

  

LTC Properties, Inc.

22917 Pacific Coast Hwy, Suite 350

Malibu, California 90265

Attention: Legal Department

 

or such other address as either party may from time to time specify in writing
to the other in the manner aforesaid. If personally delivered, such notices or
other communications shall be deemed delivered upon delivery. If sent by United
States mail, registered or certified mail, postage prepaid, return receipt
requested, such notices or other communications shall be deemed delivered upon
delivery or refusal to accept delivery as indicated on the return receipt.

 

18. Survival of Representations. All covenants, agreements or representations
and warranties made herein and in any documents delivered pursuant hereto shall
survive the execution hereof.

 

19. Assignments. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party, and all covenants, promises and agreements by or on
behalf of Debtor contained in this Agreement shall bind and inure to the benefit
of the successors and assigns of Secured Party and Debtor.

 

20. California Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to conflict of laws principles.

 

21. No Implied Waivers by Secured Party. Neither any failure nor any delay on
the part of Secured Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise of any other right, power or
privilege. The rights, remedies and benefits of Secured Party herein expressly
specified are cumulative and not exclusive of any other

 

7



--------------------------------------------------------------------------------

rights, remedies or benefits that Secured Party may have at law, in equity, by
statute or otherwise. Without limiting the generality of the foregoing, Secured
Party shall have all rights and remedies of a secured party under Division 9 of
the California Uniform Commercial Code, as it may be amended or superseded from
time to time.

 

22. Modifications and Waivers.

 

(a) No modification, amendment or waiver of any provision of this Agreement, nor
consent to any departure of Debtor herefrom, shall in any event be effective
unless the same shall be in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

 

(b) No notice or demand on Debtor in any case shall entitle Debtor to any other
or further notice or demand in the same, similar or other circumstances.

 

(c) Debtor hereby waives presentment, notice of dishonor and protest of all
instruments included in or evidencing the liability of Debtor in respect of the
Obligations or the Collateral and any and all other notices and demands
whatsoever, whether or not relating to such instruments.

 

(d) The Obligations shall not be affected by (i) the failure of Secured Party to
assert any claim or demand or to enforce any right or remedy against Debtor;
(ii) any extension or renewal thereof; (iii) any rescission, waiver, amendment
or modification of any of the terms or provisions of this Agreement or of any
other agreement; or (iv) the release of any collateral held by Secured Party for
the Obligations or any of them.

 

23. Severability. In case any one or more of the provisions contained in this
Agreement should be determined by a court of law to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

24. Service of Process.

 

(a) Debtor hereby irrevocably submits itself to the jurisdiction of the state
courts of the State of California and to the jurisdiction of the United States
District Court for the Central District of California, for the purpose of any
suit, action or other proceedings arising out of or based upon this Agreement or
the subject matter hereof brought by Secured Party or its successors or assigns.

 

(b) Debtor hereby waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

(c) Debtor hereby waives any right to jury trial and any offsets or
counterclaims in any such action, suit or proceeding (other than compulsory
counterclaims).

 

(d) Debtor hereby consents to service of process by registered mail at the
address to which notices are to be given. Debtor agrees that its submission to
jurisdiction and its consent to service of process by mail is made for the
express benefit of Secured Party.

 

(e) Final judgment against Debtor in any such action, suit or proceeding shall
be conclusive, and may be enforced in other jurisdictions (i) by suit, action or
proceeding on the judgment, a certified or true copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness or
liability of Debtor therein described; or (ii) in any other manner permitted by
applicable law, provided, however, that Secured Party may at its option bring
suit, or institute other judicial proceedings against any of Debtor’s assets in
any state or federal court of the United States or of any country or place where
such assets may be found.

 

8



--------------------------------------------------------------------------------

25. Indemnity and Reimbursement of Secured Party.

 

(a) Debtor agrees (i) to indemnify and hold harmless Secured Party, to the
fullest extent permitted by law, from and against any and all claims, demands,
losses, judgments and liabilities (including liabilities for penalties) arising
out of, resulting from or relating to any of the Collateral, this Agreement or
the administration, enforcement, exercise or defense of any right or remedy
granted to Secured Party herein; and (ii) to reimburse Secured Party for all
costs and expenses, including legal fees and disbursements, incurred after the
date hereof and arising out of, resulting from or relating to any of the
Collateral, this Agreement or the administration, enforcement, exercise or
defense of any right or remedy granted to Secured Party herein. The foregoing
indemnity includes any reasonable costs incurred by Secured Party in connection
with any litigation relating to the Collateral whether or not Secured Party
shall be a party to such litigation, including, but not limited to, the
reasonable fees and disbursements of counsel to Secured Party and any
out-of-pocket costs incurred by Secured Party in appearing as a witness or in
otherwise complying with legal process served upon it. In no event shall Secured
Party be liable to Debtor for any matter or thing in connection with this
Agreement other than to account for moneys actually received by it in accordance
with the terms hereof.

 

(b) If Debtor shall fail to do any act or thing that it has covenanted to do
hereunder or under any of the Loan Documents or any representation of warranty
of Debtor to Secured Party shall have been breached, Secured Party may, but
shall not be obligated to, do the same or cause it to be done or remedy any such
breach and there shall be added to the Obligations hereunder the cost of such
expense incurred by Secured Party in so doing, and any and all amounts expended
by Secured Party in taking any such action shall be repayable to it upon its
demand therefor and shall bear interest at the applicable interest rate under
the Note from the date such amounts are expended to the date of repayment.

 

26. Captions. The captions in this Agreement are inserted only as a matter of
convenience and for reference and shall not be deemed to define, limit, enlarge,
or describe the scope of this Agreement or the relationship of the parties, and
shall not affect this Agreement or the construction of any provisions herein.

 

27. Pronouns. Whenever the context so requires, the masculine shall include the
feminine and the neuter, and the singular shall include the plural, and
conversely.

 

28. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

 

29. Joint and Several Obligations. Whenever Debtor comprises one or more persons
or entities, the obligations and promises set forth herein shall be joint and
several undertakings of each of the persons or entities executing this Agreement
as Debtor, and Secured Party may proceed hereunder against any one or more of
said persons or entities without waiving its right to proceed against any of the
others.

 

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

DEBTOR:

HEALTHCARE HOLDINGS, INC.,

a Nevada corporation

By:

 

        /s/    KIMBERLY DAUGHERTY

--------------------------------------------------------------------------------

Name:   Kimberly Daugherty Its:   Senior Vice President

 

By:

 

        /s/    ANDREW KERR

--------------------------------------------------------------------------------

Name:   Andrew Kerr Its:   President and Chief Financial Officer

 

SECURED PARTY:

LTC PROPERTIES, INC.,

a Maryland corporation

By:

 

/s/    WENDY SIMPSON        

--------------------------------------------------------------------------------

Name:   Wendy Simpson Its:   Vice Chairman and Chief Financial Officer

 

 

By:

 

/s/    ALEX CHAVEZ        

--------------------------------------------------------------------------------

Name:   Alex Chavez Its:   Sr. Vice President and Treasurer

 

 

10